Exhibit 10.29

SPECIAL INCENTIVE AWARD PROGRAM FOR

SELECTED EMPLOYEES OF U.S. PIPE

ARTICLE I

ESTABLISHMENT AND PURPOSE

1.1 Establishment. United States Pipe and Foundry Company, LLC, an Alabama
limited liability company (the “Company”), hereby establishes the Special
Incentive Award Program (the “Program”), as set forth herein, for the benefit of
an Eligible Employee (as herein defined) of the Employer. The Program has been
approved by the Compensation and Human Resources Committee of MWP (as herein
defined), as the Administrator (as herein defined) of the Program, and
implemented by duly authorized officers of the Company.

1.2 Purpose. The Company established the Program to reward and retain an
Eligible Employee with a cash award provided the Eligible Employee remains
employed through certain specified dates and upon the occurrence of certain
events before those dates. The Company intends the Program to be a “bonus
program” within the meaning of Department of Labor Regulation section
2510.3-2(c).

1.3 Administrator Approval. Any Additional Incentive Awards (as defined in
Section 3.3) granted under the Program are issued as incentive awards under the
Management Incentive Plan (as herein defined) and any payment of such Award
requires that the Committee have met the terms of the Plan and certified
performance over the applicable period.

ARTICLE II

DEFINITIONS

2.1 “Administrator” means the Chairman of the Board, as the designee of the
Compensation and Human Resources Committee of the Board, as the administrator of
the Program. In the event of a Change in Control of the Company, the
Administrator means the entity or person designated by the Successor to
administer the Program.

2.2 “Award” means a Special Incentive Award or an Additional Incentive Award, as
such terms are defined in Article III.

2.3 “Board” means the Board of Directors of MWP.

2.4 “Cause” means an Eligible Employee’s (a) conviction of a felony or any other
crime or act involving dishonesty, fraud or moral turpitude; (b) fiduciary
breach against MWP, the Company or the Successor; (c) action in violation of the
MWP Code of Business Conduct and Ethics or other material policy of MWP or the
Company, (d) failure to adequately perform his or her duties; (e) negligence in
the performance of his or her duties.

2.5 “Change in Control” shall mean (a) any person (other than MWP or any
affiliate of MWP and any trustee or other fiduciary holding securities under an
employee benefit plan of the Company) becomes the beneficial owner, directly or
indirectly, of membership interests of Company representing a Majority
Controlling Interest of the Company or (b) the Company sells or disposes of a
Majority Controlling Interest of the Company’s assets to any person that is not
an affiliate of the Company (or any transaction or series of transactions having
a similar effect).



--------------------------------------------------------------------------------

2.6 “Company” means United States Pipe and Foundry Company, LLC, an Alabama
limited liability company.

2.7 “Effective Date” means the effective date of a Change in Control of the
Company at any time before April 30, 2012.

2.8 “Eligible Employee” means an Employee who is notified in writing that he or
she is eligible to participate in the Program and who executes an agreement in
the form attached as Exhibit A. As specifically provided in Article VII, the
Administrator has the sole discretion to determine whether an individual is an
Eligible Employee. Such determination is conclusive and binding on all parties
notwithstanding any contrary determination by any court or governmental agency
including, but not limited to, the Internal Revenue Service.

2.9 “Employee” means an employee of the Company.

2.10 “Majority Controlling Interest” means ownership of more than eighty
percent (80%) of the combined voting power of the Company’s then outstanding
membership or similar interests or more than eighty percent (80%) of the
Corporation’s assets determined by book value, or in either case such lesser
percentage in excess of 51% that shall be deemed by MWP’s Compensation and Human
Resources Committee to be a Majority Controlling Interest.

2.11 “Management Incentive Plan” means the MWP 2010 Management incentive Plan,
as adopted by its stockholders.

2.12 “MWP” means Mueller Water Products, Inc.

2.13 “Successor” means the successor to the Company following a Change in
Control.

ARTICLE III

ELIGIBILITY AND PARTICIPATION

3.1 General Eligibility. An Employee who is notified in writing that he or she
is eligible to participate in the Program shall become an Eligible Employee upon
the date the Employee executes the eligibility agreement attached as Exhibit A,
and an Eligible Employee shall be entitled to receive the Awards set forth
herein provided the business of the Company has been operated in the ordinary
course at all times prior to the Effective Date and the conditions to such
reward are otherwise met as set forth below. In addition, each Eligible Employee
is subject to a strict fiduciary duty of loyalty to the Company and MWP at all
times until the Effective Date and shall not breach that duty of loyalty in any
respect, through agreements, oral understandings or otherwise. Whether the
business of the Company has been operated in the ordinary course and whether any
Eligible Employee had breached a duty of loyalty to the Company or MWP shall be
based on the sole discretion of the Compensation and Human Resources Committee
of MWP, acting as the Administrator, and any Successor shall not have the
authority to make such a determination.

 

2



--------------------------------------------------------------------------------

3.2 Special Incentive Award Eligibility. An Eligible Employee shall be entitled
to receive a Special Incentive Award if a Change in Control occurs prior to
April 30, 2012 and the Eligible Employee has remained an Employee through the
Effective Date, provided, however, that if an Eligible Employee’s employment has
been terminated by any action by the Company without Cause prior to the
Effective Date, he or she shall be deemed to have been an Employee on the
Effective Date for the sole purpose of determining whether that Eligible
Employee was eligible for a Special Incentive Award. If the Eligible Employee’s
employment terminates for any other reason prior to the Effective Date
(including a termination due to death, disability, retirement, resignation, or
otherwise), he or she shall not be eligible to receive a Special Incentive
Award.

3.3 Additional Incentive Award Eligibility. An Eligible Employee shall be
entitled to receive an Additional Incentive Award if (A) the Eligible Employee
is eligible for the Special Incentive Award and (B) the Company meets targeted
goals to be set by the Administrator for the Performance Period. Such goals
shall be established as provided in the Management Incentive Plan. The
Additional Incentive Award shall be determined by MWP’s Compensation and Human
Resources Committee, and not by any Successor.

ARTICLE IV

PAYMENT DATE

4.1 Award Payment Dates. The Company or the Successor, as the case may be, shall
pay each Special Incentive Award as soon as administratively feasible after the
Effective Date, but in no event later than a date that is thirty (30) days
following the Effective Date. The Company or the Successor, as the case may be,
shall pay each Additional Incentive Award as soon as administratively feasible
after the Effective Date, but in no event later than a date that is thirty
(30) days following the Effective Date, or, if the amount of the Additional
Incentive Award has cannot be determined by MWP’s Compensation and Human
Resources Committee prior to that date, within thirty (30) days after such
determination (which, if the Effective Date occurs in calendar year 2011 shall
in no event be later than March 15, 2012).

ARTICLE V

UNFUNDED STATUS OF AWARD

5.1 Unfunded Status of Award. Each award payable under this Program is a
bookkeeping entry only. No entity shall set aside any assets to pay any amounts
under the Program. No Eligible Employee shall have an interest in any particular
assets of the Company, the Successor, or any subsidiary or affiliate of the
Company or the Successor by reason of the right to receive an award under this
Program. An Eligible Employee with a right to receive an award under this
Program shall have only the rights of a general unsecured creditor of the
Company.

ARTICLE VI

NO VESTED RIGHTS

6.1 No Vested Right. No Eligible Employee shall have a vested right to any
amount under the Program before the applicable dates set forth in Article III.
The Company intends this

 

3



--------------------------------------------------------------------------------

document to set forth the terms and conditions pursuant to which an Eligible
Employee may become entitled to an award. Neither this document nor the Program
generally is a contract between the Eligible Employee and any other person or
entity.

ARTICLE VII

ADMINISTRATION

7.1 Administration. The Administrator administers the Program. The Administrator
has the full power to construe, interpret and make all determinations under the
Program including, but not limited to, the determination (a) whether an
individual is an Eligible Employee; (b) the amount of each award under the
Program; and (c) whether the Eligible Employee has met any requirement under the
Program. The Administrator has the full power to establish, amend and waive
rules for the Program’s administration. All determinations and decisions the
Administrator makes under the Program are binding on all persons including the
Company and the Successor. No individual shall be entitled to receive an award
unless the Administrator determines, in its sole discretion, that the individual
has met the Program’s requirements to receive an award.

ARTICLE VIII

SUCCESSORS AND ASSIGNS

8.1 Successors and Assigns. All obligations of the Company under the Program
shall be binding on any successor to the Company. Upon a Change in Control, the
Successor shall assume sponsorship of the Program and any obligation or
liability which remains as of such date including, but not limited to, the
obligation to pay a Special Incentive Award and an Additional Incentive Award.

ARTICLE IX

MISCELLANEOUS

9.1 General Rights. Subject to the following sentence, the Company may amend,
suspend or terminate the Program at any time and from time to time by action of
the Board. Notwithstanding the preceding sentence, neither the Company nor the
Successor may amend the Program to negatively affect any award that has been
issued under the Program, or at any time after the Effective Date, without the
prior written consent of the Participant. Notwithstanding any provision in this
Program to the contrary, the Program shall terminate as of the date all
liabilities are satisfied hereunder.

MWP, as the current owner of all the membership interests in the Company, is a
third party beneficiary of the Program. The amounts paid hereunder shall be
unique for this Program, and not be counted toward determining amounts payable
under any other plan, program or agreement of MWP or the Company.

9.2 Taxes. The Company shall deduct or withhold all amounts necessary to satisfy
federal, state and local taxes, domestic or foreign, required by law or
regulation to be withheld with respect to any taxable event arising as a result
of the Program.

 

4



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary herein, if an Eligible Employee is a
“specified employee” under Section 409A of the Code, then any payment(s) to that
Eligible Employee hereunder that (A) are not exempt from Section 409A and
(B) are otherwise payable within 6 months after the Eligible Employee’s
termination of employment shall instead be made on the date 6 months and 1 day
after such termination of employment, and such payment(s) shall be increased by
an amount equal to interest on such payment(s) at a rate of interest equal to
the Federal Funds Rate in effect as of the date of termination of employment
from the date on which such payment(s) would have been made in the absence of
this provision and the payment date described in this sentence.

9.3 Anti-Assignment. No Eligible Employee may sell, assign, transfer, discount,
pledge as collateral for a loan or otherwise anticipate the right to any payment
under the Program.

9.4 Clawback. If the Administrator, Board, the Company or the Successor
determines that it overpaid an Eligible Employee or paid an Eligible Employee an
award and such Eligible Employee was not entitled to payment, then the Eligible
Employee shall repay the mistaken amount within thirty (30) days after written
notice thereof. If the Eligible Employee does not repay such amount, then the
mistaken payment may be recovered by offsetting the mistaken payment against any
money that might then or later be due to the Eligible Employee from the Company
or any plan sponsored by the Company, to the extent permitted under applicable
law. The right under this Section 9.4 to recover mistaken payments through
offset is not the exclusive means by which recovery of the mistaken payment may
be pursued. In addition to or in lieu of offset, the recovering person or entity
may also pursue ordinary collection efforts or legal action against the Eligible
Employee.

9.5 Headings; Integration. Headings are included for the convenience of
reference only and shall not be used in the interpretation or construction of
any provision contained in the Program. This Program contains all the elements
of the Program and supersedes any prior discussions, agreements or
understandings, and there are no promises, representations or agreements from
the Company or the Successor other than as set forth herein. No modification,
amendment, or waiver of any provision of this Agreement shall be effective
unless executed in writing by the party to be charged with such modification,
amendment, or waiver. Under no circumstances can the terms of this Program or
any Award issued hereunder be waived or modified by an oral agreement.

9.6 Severability Clause. In the event any provision of the Program is held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Program, and the Program shall be construed and
enforced as if the illegal or invalid provision had not been included, provided
that if the illegality of invalidity deprives any party of the benefit of the
obligations agreed to hereunder with respect to any Participant, then such
illegality or invalidity shall invalidate the Program and the Program shall
thereafter be void as to the relationship between the Company and that
Participant.

9.7 At Will Employment. Nothing in the Program shall interfere with or limit in
any way the right of the Employer or the Buyer to terminate any individual’s
employment at any time. The Program shall not confer upon any individual any
right to continue in the employ of an Employer or the Successor.

 

5



--------------------------------------------------------------------------------

9.8 Governing Law. The laws of the State of Alabama shall govern the Program.

IN WITNESS WHEREOF, the Company adopts the Program on this     th day of June,
2011.

 

UNITED STATES PIPE AND FOUNDRY

COMPANY, LLC

By:  

/s/ Gregory E. Hyland

Gregory E. Hyland Chairman and Chief Executive Officer

 

6



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF NOTICE OF ELIGIBILITY

This Agreement is made as of                     , 2011 by and between United
States Pipe and Foundry Company, LLC (the “Company”) and the undersigned
employee (the “Employee”).

The Company has agreed to offer the undersigned Employee the rights of an
“Eligible Employee” under the Special Incentive Award Program (the “Program”).
All terms used herein and not otherwise defined shall have the meaning given
such terms in the Program and this Agreement shall be interpreted in the manner
provided in the Program. In the event of any difference between this Agreement
and the Program, the terms of the Program shall prevail.

1. Under the terms and subject to the conditions of a copy of the Program, the
Employee is eligible for a Special Incentive Award of $                     and
an Additional Incentive Award of $                    .

2. The undersigned Employee acknowledges receipt of the Program, and agrees to
be bound by the terms and subject to the conditions of the Program, as
interpreted by the Administrator in its sole discretion.

3. Any controversy, dispute or claim arising out of or relating to this
Agreement or breach thereof shall first be settled by MWP’s Senior Vice
President-Human Resources. If the dispute cannot be settled by the Senior Vice
President-Human Resources, the parties agree to attempt in good faith to settle
the dispute by mediation administered by JAMS. If the parties are unsuccessful
at resolving the dispute through mediation, the parties agree to binding
arbitration administered by JAMS pursuant to its Employment Arbitration Rules &
Procedures and subject to JAMS Policy on Employment Arbitration Minimum
Standards of Procedural Fairness. The situs of any mediation and arbitration
shall be Atlanta, Georgia. Judgment on the award may be entered in any court
having jurisdiction.

                     (Company Representative’s Initials)
                                         (Employee’s Initials)

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth opposite their names below.

 

Date:  

 

    UNITED STATES PIPE AND FOUNDRY       COMPANY, LLC       By:  

 

      Name: Gregory E. Hyland       Title: Chairman and Chief Executive Officer
Date:  

 

    Eligible Employee:      

 

      NAME: